Citation Nr: 0945281	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
GERD, coronary artery disease, and hypertension, each to 
include as secondary to service-connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The record reflects that the Veteran was diagnosed as having 
GERD, coronary artery disease, and hypertension prior to 
being diagnosed with diabetes mellitus.  However, the record 
also reflects that at the time the Veteran was formally 
diagnosed with diabetes mellitus in April 2002 he had been 
described as a borderline diabetic for some time.  

In a January 2005 letter, the Veteran's private physician 
opined that there was a pathologic connection between the 
Veteran's diabetes mellitus and his coronary artery disease 
and hypertension.  The physician, however, did not elaborate 
as to the relationship.  Cf. Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the value of a medical opinion depends 
on the rationale supporting its conclusions).

On VA examination in April 2005 and April 2007, each examiner 
determined that the Veteran's GERD, coronary artery disease, 
and hypertension did not develop as a result of his service-
connected diabetes mellitus.  The April 2005 examiner, 
however, noted that it "could not be excluded that diabetes 
has perhaps worsened his heart disease over the past two to 
three years."  The April 2007 examiner did not address 
whether the Veteran's diabetes mellitus had aggravated his 
GERD, coronary artery disease, or hypertension.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Because neither VA examiner 
adequately addressed the question of whether the Veteran's 
diabetes mellitus had aggravated his GERD, coronary artery 
disease, or hypertension, and the April 2005 examiner 
indicated that such was possible, an additional opinion is 
necessary to fairly decide the merits of the Veteran's 
claims.

The Board notes, in this regard, that 38 C.F.R. § 3.310, the 
regulation which governs service connection on the basis of 
aggravation, was revised, effective in October 2006.  
However, because the claims underlying this appeal were 
submitted prior to that date, the prior version of 38 C.F.R. 
§ 3.310 potentially applies.  

Next, private treatment records are outstanding.  VA clinical 
records demonstrate that the Veteran has reported being 
followed by a private gastroenterologist for his GERD.  The 
records associated with this treatment have not been 
associated with the claims file.  Because they are relevant 
to the Veteran's claim, an attempt to obtain them should be 
made.

Subsequent to the issuance of the August 2008 supplemental 
statement of the case, and while the Veteran's claims file 
was still at the RO, the records associated with the 
Veteran's August 2007 award of Social Security disability 
benefits was added to the record.  These records were 
submitted from the Social Security Administration on CD Rom.  
There is a notation in the claims file indicating that the 
files could not be read.  

The Veteran's representative submitted an argument in 
September 2009, requesting that the RO review those records 
in conjunction with adjudicating his claims.  As the RO did 
not issue a supplemental statement of the case, it does not 
appear that the RO considered that documentation prior to 
forwarding the Veteran's claims file to the Board.  Cf. 
38 C.F.R. § 19.31 (2009) (requiring a supplemental statement 
of the case when new evidence is received at the RO prior to 
transfer of an appeal to the Board).  The records were 
printed at the Board and have been included in the Veteran's 
claims file.  To ensure that the Veteran's procedural rights 
are protected, the Board must return the case to the RO, for 
issuance of the supplemental statement of the case.

Lastly, as the most recent VA clinical records in the file 
are dated in July 2008 and it appears that the Veteran has 
continued to receive VA treatment since that time, on remand, 
all records dated since July 2008 should be associated with 
the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the Veteran's 
authorization, associate with the 
claims file all private clinical 
records pertaining to treatment for 
GERD.  If the Veteran fails to submit 
the necessary release, tell him to 
submit the records.  All efforts to 
obtain these records should be 
documented.

3.  Then forward the claims file to a 
qualified VA physician to review the 
record and render opinions addressing 
whether the Veteran's service-connected 
diabetes mellitus has aggravated 
(permanently worsened) his GERD, 
coronary artery disease, and 
hypertension.  No additional physical 
examination of the Veteran is necessary 
unless the examining physician 
determines otherwise.  The examiner 
should indicate that the claims file 
has been reviewed.  Based upon a review 
of the historical records and medical 
principles, the examiner should:

Provide opinions as to whether there is a 
50 percent probability or greater that 
the Veteran's service-connected diabetes 
mellitus has permanently worsened his 
GERD, coronary artery disease, and 
hypertension.  

In the event that the examiner determines 
that the Veteran's service-connected 
diabetes mellitus has not aggravated his 
GERD, coronary artery disease, or 
hypertension, the examiner should comment 
as to the January 2005 statement from the 
Veteran's private physician suggesting 
that there was a causal relationship 
between his diabetes mellitus and these 
disabilities, and state the reasons why 
that opinion is not felt to be 
persuasive.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

4.  If any decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Then, return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


